UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

STONEWAY CAPITAL CORPORATION,

 

 

 

Plaintiff,
MEMORANDUM DECISION
-against- : AND ORDER
SIEMENS ENERGY INC., : 19 Civ. 11355 (GBD) (SLC)
Defendant.

GEORGE B. DANIELS, United States District Judge:

Plaintiff Stoneway Capital Corporation brings this action against Defendant Siemens
Energy Inc., requesting injunctive relief in aid of arbitration concerning the parties’ rights and
obligations under an Amended and Restated Turnkey Construction Contract. (Am. Verified
Compl. and Req. for Prelim. Injunctive Relief in Aid of International Arbitration, ECF No. 51.)

On December 31, 2019, Plaintiff moved for a preliminary injunction, seeking to enforce
the parties’ alleged obligations to provide notice to each other when communicating with non-
party Bank of New York Mellon (“‘BONYM”), which serves as the collateral agent under a series
of agreements, and to enjoin Defendant from providing further notices of default to BONYM
pending arbitration. (Notice of Pl. Stoneway Capital Corporation’s Am. Mot. for Prelim. Inj. in
Aid of International Arbitration, ECF No. 52.) Subsequently, on February 6, 2020, Defendant
moved by an order to show cause for an order of attachment and a temporary restraining order,
prohibiting any transfer of Plaintiff's assets pending this Court’s decision on Defendant’s request
for attachment. (Mem. of Law in Supp. of Siemens Energy, Inc.’s Order to Show Cause for an

Order of Attach. and a TRO in Aid of Arbitration, ECF No. 65.)

 

“The standard[s}] for granting a temporary restraining order and a preliminary injunction

pursuant to Rule 65 of the Federal Rules of [Civil] Procedure are identical.” Spencer Trask

 
Case 1:19-cv-11355-GBD-SLC Document 73 Filed 02/14/20 Page 2 of 3

Software & Info. Servs., LLC v. RPost Int'l Ltd., 190 F. Supp. 2d 577, 580 (S.D.N.Y. 2002); see
also Andino v. Fischer, 555 F Supp. 2d 418, 419 (S.D.N.Y. 2008) (“It is well established that in
this Circuit the standard for an entry of a TRO is the same as for a preliminary injunction.”) To
obtain such relief, the moving party must establish “that he is likely to succeed on the merits, that
he is likely to suffer irreparable harm in the absence of preliminary relief, that the balance of
equities tips in his favor, and that an injunction is in the public interest.” Winter v. Nat. Res. Def.
Council, Inc., 555 U.S. 7, 20 (2008).

Federal Rule of Civil Procedure 64 provides that attachment is available as a remedy
“under the law of the state where the court is located.” Fed. R. Civ. P. 64. Under New York law,
a party seeking prejudgment attachment must demonstrate that “(1) there is a cause of action; (2)
there is a probability that the plaintiff will succeed on the merits; (3) a ground for attachment listed
in [New York Civil Practice Law and Rules] § 6201 exists; and (4) the amount demanded exceeds
all counterclaims known to plaintiff.” Adler v. Solar Power, Inc., No. 16 Civ. 1635 (LLS) (GWG),
2019 WL 2210661, at *3 (S.D.N.Y. May 22, 2019) (citation omitted).

Here, Plaintiff has not met its burden for a preliminary injunction. In particular, Plaintiff
fails to demonstrate that it will suffer irreparable harm absent injunctive relief, given that
arbitration has now been initiated and there is no indication that Defendant intends on
communicating further with BONYM about any alleged notices of default. Indeed, at oral
argument, Plaintiff appeared to withdraw its motion, stating that “the relief that [it] want[s] at this
point” is a “denial of [its] motion for preliminary injunction because of the existence of the dispute
resolution process in arbitration.” (Tr. of Oral Arg. dated Feb. 12, 2020 at 15:12-16.)

Defendant similarly has not met its burden for a temporary restraining order or attachment.

Specifically, Defendant has not sufficiently established Plaintiffs alleged insolvency or

 

 
Case 1:19-cv-11355-GBD-SLC Document 73 Filed 02/14/20 Page 3 of 3

bankruptcy, or that the arbitration award to which Defendant may be entitled will be rendered
ineffectual without provisional relief.
Accordingly, both Plaintiff's and Defendant’s motions are DENIED.! The Clerk of Court

is directed to close the motions, (ECF Nos. 53, 71), and this case, accordingly.

Dated: New York, New York SO ORDERED.

February 14, 2020 q
GEPRGEB. DANIELS
i

ted States District Judge

 

 

1 This Court also denies Plaintiff's request for leave to file a sur-reply in response to Defendant’s reply in
support of its motion for an order to show cause. (PI.’s Letter dated Feb. 13, 2020, ECF No. 71.)

 
